Citation Nr: 0303459	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Douglas A. Williams, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran did not participate in combat, for VA 
purposes, and it is the supported medical opinions, based on 
review of the record and examination of the veteran, that the 
veteran does not have post-traumatic stress disorder (PTSD).  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 110, 
1154, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304(f), 
3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in December 1999, February 2000, May 2000, and March 2001, 
describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had, and the August 2000 Statement of the Case and July 
2001 and November 2002 Supplement Statements of the Case, 
provided to both the veteran and his representative, provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  In addition, the veteran testified at an October 
2001 video-teleconference before the undersigned.  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Factual Background

The record shows that the veteran served on active duty in 
Vietnam from October 1969 to June 1971.  His military 
specialty was truck driver and he was assigned to the 554th 
Engineer Company.  The veteran alleged, both in his personal 
testimony before the undersigned and in correspondence, that 
his Vietnam service stressors included the witnessing of one 
of his fellow servicemen kill another member of the unit and 
of a sergeant in the unit having been "fragged."  

The veteran further maintains that he has recently received 
some VA outpatient treatment for his psychiatric condition, 
as well as on-going treatment from his private physicians for 
his psychiatric condition, to include PTSD.  

The veteran's service medical records do not reflect any 
complaints, history or symptomatology associated with a 
psychiatric condition.  Both his service entrance medical 
evaluation and separation evaluation reports indicate that he 
was psychiatrically normal.  

The veteran's private treating physicians' medical records 
were obtained.  These outpatient treatment reports from 
November 1999 to March 2001 show that he was being treated 
for a psychosis.  In a November 1999 medical statement, S. 
Richards, M.D., stated that she was treating the veteran for 
a psychotic disorder.  In a statement dated in December 1999, 
Dr. Richards noted that the veteran suffered from PTSD, which 
he developed in Vietnam.  

The report of the veteran's January 2000 VA psychiatric 
evaluation, undertaken specifically to determine the nature 
of the veteran's psychiatric disorder, shows that examiner 
diagnosed schizophrenia, paranoid type, residual phase.  The 
examiner offered that the veteran did not meet diagnostic 
criteria for justify a diagnosis of PTSD, either in terms of 
identified stressors or psychiatric symptomatology.  

In May 2001, the United States Armed Services Center for Unit 
Records Research (hereinafter, Center for Unit Records) 
verified with the United states Army Criminal Investigation 
Command (CID) that a serviceman murdered another serviceman 
on August 24, 1970, in Vietnam and that both servicemen were 
assigned to the same unit as the veteran at the time of the 
murder.  

The veteran testified during an October 2001 video-
teleconference where he essentially reiterated his 
contentions of being treated for PTSD and enumerated on the 
stressors he experienced while in Vietnam.  He maintained 
that he could not watch war movies, could not stand loud 
noises, had nightmares, and suffered sleep disturbances.  He 
also testified that he had been employed for about fifteen 
years following his separation from military service as a 
tool grinder; that he suffered a psychotic break in November 
1999, which he attributed to PTSD; and that he was receiving 
Social Security disability benefits because of his psychosis.  

The veteran's private treatment records from J. Haretos, 
M.D., for June 1996 through March 2002, show that the veteran 
was being seen for various disorders, including severe 
anxiety and medication monitoring for psychotropic symptoms.  
However, these treatment reports do not show any indication 
or diagnosis of PTSD.  

The veteran's treating records from Shadyside Hospital for 
December 1999 to April 2002 show that he has been seen for 
various disorders, to include psychosis.  Felt to be due to a 
hormonal imbalance.  In medical statements, dated in October 
2001 and in May 2002, Dr. Richards related that the veteran's 
psychotic symptoms were due to endocrine abnormalities.  She 
also noted that the veteran suffered from PTSD, with symptoms 
of flashbacks and nightmares of Vietnam experiences.  

In February 2002, VA received copies of the veteran's Social 
Security Administration records.  These numerous medical 
records note acute psychosis, confusion, and psychotic 
disorder, likely due to a medical condition of unclear 
etiology.  

VA outpatient treatment records for August 2002 through 
October 2002 show that the veteran was being treated for 
generalized anxiety disorder and to rule out PTSD.  

In November 2002, the veteran underwent VA psychiatric 
examination specifically conducted to determine the presence 
of PTSD.  Following examination and review of the record, the 
examiner diagnosed generalized anxiety disorder, mild.  The 
examiner offered that, consistent with all previous 
examinations, to include the January 2000 VA psychiatric 
evaluation, and those completed in the VA clinic (August 2002 
through October 2002), there was no evidence to sustain a 
diagnosis of PTSD for the veteran.  He did not meet criteria 
for diagnosis of PTSD in that he reported no specific 
stressor in which his life was in danger, other than 
witnessing at a distance a gun fight and assault by another 
veteran.  Further, the examiner offered that the veteran did 
not meet symptom criteria for a diagnosis of PTSD, despite 
his score on psychological testing.  The examiner offered 
that the veteran did meet criteria for generalized anxiety 
disorder, for which he was currently receiving treatment.  

Analysis

The Board points out that in order to establish service 
connection, the evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110.  If 
a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  See 38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Amendments to those criteria were 
presented in June 1999, with the effective dated made 
retroactive to March 7, 1997.  Prior to June 18, 1999, to 
establish service connection for PTSD, the record must 
include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996).  
Effective June 18, 1999, service connection for PTSD must 
include medical evidence diagnosing the condition, a link, 
established by medical evidence between the current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000).  The most notable change being that a "clear" 
diagnosis was no longer required.  However, the requirement 
for credible supporting evidence of a claimed stressor did 
not change.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App.  60, 66 (1993).  
If it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

In the veteran's case, service documents support his 
contention that he was in a combat zone while stationed in 
Vietnam; however, being in a combat zone, in and of itself, 
does not necessarily mean that a veteran was personally 
engaged in combat.  In fact, the veteran in this case has 
related that he was not involved in combat, although he was 
exposed to experiences that he claims were stressful events 
precipitating his PTSD.  Without some evidence of having been 
engaged in combat, verifiable stressors are required.  Here, 
the Center for Unit Records verified with the United states 
Army Criminal Investigation Command (CID) that a serviceman 
murdered another serviceman on August 24, 1970, in Vietnam 
and that both servicemen were assigned to the same unit as 
the veteran at the time of the murder.  Hence, although not 
having participated in combat, the veteran has presented a 
verified strssor.  

The medical evidence does show that he has received private 
medical treatment for a psychosis, and his private physicians 
have included PTSD due to Vietnam experiences in the 
diagnosis being treated.  However, these physicians have 
presented no basis for the PTSD diagnosis, in that, no 
experiences have been identified by the physicians to support 
a diagnosis of PTSD, despite numerous copies of outpatient 
treatment records, to include Social Security Administration 
records.  Although the veteran's private physicians have 
offered a medical diagnosis of PTSD, there must also be a 
nexus, or link, established by medical evidence between the 
symptoms of PTSD and the veteran's claimed stressors, be they 
of a veteran who participated in combat or, if not combat-
related, independently verified.  The veteran's private 
physicians have offered no nexus of the symptoms of PTSD to a 
particular stressor.  

The veteran underwent special VA psychiatric examinations in 
January 2000 and November 2002.  Following review of the 
entire record, to include the veteran's private and VA 
treatment reports, as well as the information provided by the 
Center for Unit Records in the case of the November 2002 VA 
evaluation, in conjunction with examination of the veteran, 
the both examiners offered the same medical opinion that the 
diagnostic criteria to justify a diagnosis of PTSD were not 
met.  

The benefit of the doubt doctrine is a unique standard of 
proof that applies in decisions on claims for veterans' 
benefits.  Unlike other claimants and litigants in other 
matters, pursuant to 38 U.S.C.A. § 5107(b), a veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  Also, 
the benefit of the doubt rule does not shift from the 
claimant to the VA the initial burden to submit a facially 
valid claim.  When all evidence is assembled, VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1991).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for PTSD.  See 38 U.S.C.A 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).  




ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

